Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 8-12, 14-17, 19-27 are allowed.
The following is an examiner’s statement of reasons for allowance: in view of the terminal disclaimer the cited prior arts do not teach or suggest the features recited in claims 1-2, 8-12, 14-17, 19-27 as follows: “ … in response to identifying the meal based at least in part on the one or more images: determine nutritional information for the meal based at least in part on the one or more images; and automatically adjust one or more closed-loop control parameters of a medical device based at least in part on the nutritional information to account for a predicted postprandial glycemic response based on the nutritional information for the meal, resulting in one or more adjusted closed-loop control parameters, wherein the medical device is configured to deliver a fluid to the patient in accordance with the one or more adjusted closed-loop control parameters”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/P.E., D.Sc., Art Unit 2613